NUMBER 13-08-00712-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NORMAN DUSTIN REEDY,                                                      APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On Appeal from the 103rd District Court
                        of Cameron County, Texas.



                         MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

       Appellant, Norman Dustin Reedy, attempts to appeal his conviction for aggravated

assault. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On December 17, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On December 30, 2008, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is incorrect

or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.




                                                    PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered
and filed this the 15th day of January, 2009.




                                               2